 



AMENDMENT NO. 1
TO CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     This Amendment No. 1 to Contribution, Conveyance and Assumption Agreement
(the “Amendment”) is entered into as of February 8, 2006, by and among F.
WILLIAM GRUBE, an individual (“Grube”), JANET KRAMPE GRUBE, an individual
(“Grube Wife”), JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED JANUARY
31, 2002, an Indiana trust (“Grube Trust I”), JANET KRAMPE GRUBE GRANTOR
RETAINED ANNUITY TRUST DATED MARCH 18, 2004, an Indiana trust (“Grube Trust
II”), FRED M. FEHSENFELD, JR., an individual (“Fehsenfeld, Jr.”), MILDRED L.
FEHSENFELD IRREVOCABLE INTERVIVOS TRUST FOR THE BENEFIT OF FRED MEHLERT
FEHSENFELD, JR. AND HIS ISSUE, an Indiana trust (“Fehsenfeld Trust I”), MAGGIE
FEHSENFELD TRUST NUMBER 106 FOR THE BENEFIT OF FRED MEHLERT FEHSENFELD, JR. AND
HIS ISSUE, an Indiana trust (“Fehsenfeld Trust II”), CALUMET, INCORPORATED, an
Indiana corporation (“Calumet Inc.”), THE HERITAGE GROUP, an Indiana general
partnership (“THG”), CALUMET GP, LLC, a Delaware limited liability company (“GP
LLC”), CALUMET SPECIALTY PRODUCTS PARTNERS, L.P., a Delaware limited partnership
(“MLP”), CALUMET OPERATING, LLC, a Delaware limited liability company (“OLLC”),
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an Indiana limited partnership
(“Calumet LP”), CALUMET SALES COMPANY INCORPORATED, a Delaware corporation
(“Reseller”), CALUMET HOLDING, LLC, a Delaware limited liability company
(“Holding”), CALUMET PENNSYLVANIA, LLC, a Delaware limited liability company
(“Calumet PA”), CALUMET LP GP, LLC, a Delaware limited liability company
(“Calumet LP GP”), CALUMET SHREVEPORT PACKAGING, LLC, an Indiana limited
liability company (“Shreveport Packaging”), and CALUMET SHREVEPORT FUELS, LLC,
an Indiana limited liability company (“Shreveport Fuels”). The above-named
entities are referred to in this Amendment each as an “Amendment Party” and
collectively as the “Amendment Parties.”
RECITALS
     WHEREAS, the Amendment Parties (other than Shreveport Fuels, the “Original
Parties”) entered into a Contribution Conveyance and Assumption Agreement, dated
as of January 31, 2006 (the “Original Agreement”), providing for various
contributions, distributions and assumptions of various assets and liabilities
by and among the Original Parties;
     WHEREAS, Shreveport Fuels was not one of the Original Parties to the
Original Agreement, but is the contractor under those certain agreements set
forth on Schedule B to the Original Agreement, all of which constitute
Non-Qualifying Income Assets;
     WHEREAS, Calumet LP intended to convey all its and its subsidiaries’ right,
title and interest in the Non-Qualifying Income Assets to Reseller, and
Shreveport Fuels desires to carry out that intention of Calumet LP;
     WHEREAS, the Original Parties wish to add Shreveport Fuels as a party to
the Original Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Original Parties wish to amend the Original Agreement as set
forth herein pursuant to and in accordance with Section 8.9 of the Original
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual terms,
conditions and agreements set forth herein, the parties hereto hereby agree as
follows:
AGREEMENT
     Section 1. Defined Terms. All capitalized terms used and not defined herein
have the meanings set forth in the Original Agreement.
     Section 2. Amendment to Introductory Paragraph. The introductory paragraph
of the Original Agreement is hereby amended and restated as follows:
“This Contribution, Conveyance and Assumption Agreement, dated as of January 31,
2006, is entered into by and among F. WILLIAM GRUBE, an individual (“Grube”),
JANET KRAMPE GRUBE, an individual (“Grube Wife”), JANET KRAMPE GRUBE GRANTOR
RETAINED ANNUITY TRUST DATED JANUARY 31, 2002, an Indiana trust (“Grube Trust
I”), JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED MARCH 18, 2004, an
Indiana trust (“Grube Trust II”), FRED M. FEHSENFELD, JR., an individual
(“Fehsenfeld, Jr.”), MILDRED L. FEHSENFELD IRREVOCABLE INTERVIVOS TRUST FOR THE
BENEFIT OF FRED MEHLERT FEHSENFELD, JR. AND HIS ISSUE, an Indiana trust
(“Fehsenfeld Trust I”), MAGGIE FEHSENFELD TRUST NUMBER 106 FOR THE BENEFIT OF
FRED MEHLERT FEHSENFELD, JR. AND HIS ISSUE, an Indiana trust (“Fehsenfeld Trust
II”), CALUMET, INCORPORATED, an Indiana corporation (“Calumet Inc.”), THE
HERITAGE GROUP, an Indiana general partnership (“THG”), CALUMET GP, LLC, a
Delaware limited liability company (“GP LLC”), CALUMET SPECIALTY PRODUCTS
PARTNERS, L.P., a Delaware limited partnership (“MLP”), CALUMET OPERATING, LLC,
a Delaware limited liability company (“OLLC”), CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP, an Indiana limited partnership (“Calumet LP”), CALUMET SALES
COMPANY INCORPORATED, a Delaware corporation (“Reseller”), CALUMET HOLDING, LLC,
a Delaware limited liability company (“Holding”), CALUMET PENNSYLVANIA, LLC, a
Delaware limited liability company (“Calumet PA”), CALUMET LP GP, LLC, a
Delaware limited liability company (“Calumet LP GP”), CALUMET SHREVEPORT
PACKAGING, LLC, an Indiana limited liability company (“Shreveport Packaging”),
and CALUMET SHREVEPORT FUELS, LLC, an Indiana limited liability company
(“Shreveport Fuels”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.” Capitalized terms
used herein shall have the meanings assigned to such terms in Section 1.1.”
     Section 3. Amendment to Recitals. The second paragraph of the third Recital
of the Original Agreement is hereby deleted in its entirety and replaced with
the following.

2



--------------------------------------------------------------------------------



 



     “2. Shreveport Fuels will convey all of its right, title and interest in
the Non-Qualifying Income Assets to Reseller as a capital contribution.”
     Section 4. Amendment to Definitions. The definition of “Revolving Credit
Facility” is amended and restated as follows:
"“Revolving Credit Facility” means that $225,000,000 Revolving Credit Agreement
dated as of December 9, 2005, by and among Calumet LP, Shreveport, Calumet
Shreveport Lubricants & Waxes, LLC, an Indiana limited liability company
(“Shreveport L&W”), and Shreveport Fuels, as Borrowers, Bank of America, N.A.,
as Administrative Agent and Lender, and the other Lenders party thereto.”
     Section 5. Amendment to Section 2.2. Section 2.2 of the Original Agreement
is hereby amended and restated as follows:
“Section 2.2 Contribution of Non-Qualifying Income Assets by Shreveport Fuels to
Reseller. Shreveport Fuels hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to Reseller, its successors and
assigns, for its and their own use forever, all of its right, title and interest
in and to the Non-Qualifying Income Assets, and Reseller hereby accepts such
assets as a contribution to the capital of Reseller.
TO HAVE AND TO HOLD the Non-Qualifying Income Assets unto Reseller, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in any way belonging, subject, however, to the terms and
conditions stated in this Agreement, forever.”
     Section 6. No Other Amendments. Except as set forth herein, the Original
Agreement remains in full force and effect.
     Section 7. Counterparts; Facsimile. This Amendment may be executed in one
or more counterparts, and by the parties in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. The Amendment Parties agree that
any document or signature delivered by facsimile transmission shall be deemed an
original executed document for all purposes hereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed by the
Amendment Parties as of the date first written above.

                  /s/ F. WILLIAM GRUBE       F. WILLIAM GRUBE                   
/s/ JANET KRAMPE GRUBE       JANET KRAMPE GRUBE              JANET KRAMPE GRUBE
GRANTOR RETAINED ANNUITY TRUST DATED JANUARY 31, 2002
      By:   /s/ Janet K. Grube         Janet K. Grube        Trustee       
JANET KRAMPE GRUBE GRANTOR RETAINED ANNUITY TRUST DATED MARCH 18, 2004
      By:   /s/ Janet K. Grube         Janet K. Grube        Trustee           
  /s/ FRED M. FEHSENFELD, JR.       FRED M. FEHSENFELD, JR.              MILDRED
L. FEHSENFELD IRREVOCABLE INTERVIVOS TRUST FOR THE BENEFIT OF FRED MEHLERT
FEHSENFELD, JR. AND HIS ISSUE
      By:   /s/ James C. Fehsenfeld         James C. Fehsenfeld        Trustee 
   

Signature Page to Amendment No. 1 to
Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



            MAGGIE FEHSENFELD TRUST NUMBER 106 FOR THE BENEFIT OF FRED MEHLERT
FEHSENFELD, JR. AND HIS ISSUE
      By:   /s/ James C. Fehsenfeld         James C. Fehsenfeld        Trustee 
      THE HERITAGE GROUP
      By:   /s/ Fred M. Fehsenfeld, Jr.         Fred M. Fehsenfeld, Jr.       
Chief Executive Officer        CALUMET, INCORPORATED
      By:   /s/ R. Patrick Murray, II         R. Patrick Murray, II        Vice
President and Chief Financial Officer        CALUMET GP, LLC
      By:   /s/ R. Patrick Murray, II         R. Patrick Murray, II        Vice
President and Chief Financial Officer     

                      CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.    
 
                    By: Calumet GP, LLC, its general partner    
 
               
 
      By:   /s/ R. Patrick Murray, II    
 
               
 
          R. Patrick Murray, II    
 
          Vice President and Chief Financial Officer    

Signature Page to Amendment No. 1 to
Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                          CALUMET OPERATING, LLC    
 
                        By: Calumet Specialty Products Partners, L.P., its sole
member    
 
                            By:   Calumet GP, LLC, its general partner    
 
                   
 
          By:   /s/ R. Patrick Murray, II    
 
                   
 
              R. Patrick Murray, II    
 
              Vice President and Chief Financial Officer    
 
                        CALUMET LP GP, LLC    
 
                        By:   Calumet, Incorporated, its sole member    
 
                   
 
      By:   /s/ R. Patrick Murray, II    
 
               
 
          R. Patrick Murray, II    
 
          Vice President and Chief Financial Officer    
 
                        CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP    
 
                        By:   Calumet, Incorporated, its general partner    
 
                   
 
      By:   /s/ R. Patrick Murray, II    
 
               
 
          R. Patrick Murray, II    
 
          Vice President and Chief Financial Officer    
 
                        CALUMET SALES COMPANY INCORPORATED    
 
                        By:   /s/ R. Patrick Murray, II                        
  R. Patrick Murray, II             Vice President and Chief Financial Officer  
 

Signature Page to Amendment No. 1 to
Contribution, Conveyance and Assumption Agreement

 



--------------------------------------------------------------------------------



 



                          CALUMET PENNSYLVANIA, LLC    
 
                        By: Calumet Lubricants Co., Limited Partnership, its
sole member    
 
                            By: Calumet, Incorporated, its general partner    
 
                   
 
          By:   /s/ R. Patrick Murray, II    
 
                   
 
              R. Patrick Murray, II    
 
              Vice President and Chief Financial Officer    
 
                        CALUMET HOLDING, LLC    
 
                        By: Calumet Lubricants Co., Limited Partnership, its
sole member    
 
                            By: Calumet, Incorporated, its general partner    
 
                   
 
          By:   /s/ R. Patrick Murray, II    
 
                   
 
              R. Patrick Murray, II    
 
              Vice President and Chief Financial Officer    
 
                        CALUMET SHREVEPORT PACKAGING, LLC    
 
                        By:   /s/ R. Patrick Murray, II                      
Name: R. Patrick Murray, II         Title: Vice President and Chief Financial
Officer    
 
                        CALUMET SHREVEPORT FUELS, LLC    
 
                        By:   /s/ R. Patrick Murray, II                      
Name: R. Patrick Murray, II         Title: Vice President and Chief Financial
Officer    

Signature Page to Amendment No. 1 to
Contribution, Conveyance and Assumption Agreement

 